Citation Nr: 1634663	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-48 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability secondary to traumatic lumbar myositis with L5-S1 disc bulging.

2.  Entitlement to service connection for a bilateral ankle disability secondary to traumatic lumbar myositis with L5-S1 disc bulging.

3.  Entitlement to service connection for type II diabetes mellitus secondary to traumatic lumbar myositis with L5-S1 disc bulging.

4.  Entitlement to service connection for a kidney disability secondary to traumatic lumbar myositis with L5-S1 disc bulging.

5.  Entitlement to service connection for sleep problems secondary to traumatic lumbar myositis with L5-S1 disc bulging.

6.  Entitlement to service connection for a bilateral elbow disability secondary to traumatic lumbar myositis with L5-S1 disc bulging.

7.  Entitlement to service connection for a bilateral hand disability secondary to traumatic lumbar myositis with L5-S1 disc bulging.

8.  Entitlement to a disability rating in excess of 40 percent for traumatic lumbar myositis with L5-S1 disc bulging..

9.  Entitlement to a disability rating in excess of 20 percent for left foot tarsal tunnel syndrome.

10.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy.

11.  Entitlement to a compensable disability rating for fatty liver with mild liver function test abnormalities.

12.  Entitlement to a compensable disability rating for esophagitis, including the propriety of the decrease in the evaluation from 10 to zero percent effective May 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1978.

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In April 2014, the Board reopened claims of entitlement to service connection for bilateral knee and ankle disabilities, and then remanded all issues for additional development.  

The issues of entitlement to service connection for diabetes mellitus, sleep problems, and bilateral hand and elbow disabilities and increased ratings for liver and esophagus disabilities are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2015, the Veteran requested to withdraw appeals regarding entitlement to increased ratings for lumbar myositis, tarsal tunnel syndrome, and right lower extremity lumbosacral radiculopathy.  

2.  A distinct bilateral ankle disability separate from right lower extremity radiculopathy and left tarsal tunnel syndrome was not demonstrated inservice, ankle arthritis was not compensably disabling within a year following discharge from active duty; an ankle disorder is not etiologically related to an in-service injury, event, or illness; and an ankle disorder is not proximately due to or chronically aggravated by service-connected disability. 

3.  A bilateral knee disability separate from right lower extremity radiculopathy was not demonstrated while on active duty, arthritis of the knees was not manifest to a compensable degree within a year following discharge from active duty, a knee disorder is not etiologically related to an in-service injury, event, or illness; and such a disorder is not proximately due to or chronically aggravated by service-connected disability.

4.  A kidney disability was not demonstrated while on active duty, such a disorder was not manifest to a compensable degree within a year following discharge from active duty; such a disorder is not etiologically related to an in-service injury, event, or illness; and such a disorder is not proximately due to or chronically aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals regarding entitlement to higher disability ratings for lumbar myositis, tarsal tunnel syndrome, and right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A bilateral ankle disability was not incurred inservice, arthritis of the ankles may not be presumed to have been so incurred, and such a disorder is not related to an in-service injury, event, or illness, and is not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  A bilateral knee disability was not incurred inservice, arthritis of the knees may not be presumed to have been so incurred, and a knee disorder is not related to an in-service injury, event, or illness, and is not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

4.  A kidney disability was not incurred inservice, a kidney disorder may not be presumed to have been so incurred, and a kidney disorder is not related to an in-service injury, event, or illness, and is not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records, along with scheduled VA examination.  While the Veteran did not receive VCAA notice regarding the requirements for secondary service connection prior to the initial adjudication of his claims, he will not be prejudiced by the Board's adjudication of his claims.  Both he and his representative demonstrated knowledge of the requirements for secondary service connection in statements submitted to VA and reports during VA examinations and in VA treatment records.  While VA examiners were unable to review additional translations of prior private treatment records, their combined opinions remain adequate, as the translations revealed the records contained largely duplicative information that is not relevant to the decided appeals.  The Veteran and his representative have demonstrated knowledge of the requirements for service connection under the relevant theories, and the Veteran has not identified any additional relevant treatment records that VA should obtain.

II.  Withdrawal 

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appellant or authorized representative may withdraw an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a February 2015 submission the Veteran, through his representative, requested to withdraw the appeals regarding entitlement to higher disability ratings for lumbar myositis, tarsal tunnel syndrome, and right lower extremity radiculopathy.  Accordingly, the Board does not have jurisdiction to review these appeals.  There are no remaining allegations of errors of fact or law for appellate consideration.  The appeals are dismissed.

III.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For direct service connection, the evidence must include competent, credible, and probative evidence that (1) the Veteran currently has the claimed disability, (2) that the claimed disability or injury was present or aggravated during service, and (3) that a nexus or link exists between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served ninety days or more of active service, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either caused by, or permanently aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Bilateral Ankles

The Veteran asserts that he has bilateral ankle disabilities due to compensating for his lower back pain.  

The Veteran has diagnoses of left and right ankle joint enthesopathies; however, the preponderance of the most competent, credible, and probative evidence is against finding that any ankle disability manifested during service, that arthritis of the ankles was compensably disabling within a year following discharge from active duty, that such a disorder is etiologically related to an in-service injury, event, or disease, or that such a disorder is proximately due to or chronically aggravated beyond the natural progression by service-connected disability. 

Service treatment records do not reveal diagnoses of left or right ankle joint enthesopathies.  During active service, the Veteran complained of small growths on the calves of his left and right legs in July 1977, and June 1978.  Physical examinations, however, failed to reveal any significant abnormality.  See July 1978 X-Ray.  At discharge, the Veteran denied any foot trouble, neuritis, or bone or joint deformity.  While he endorsed swollen or painful joints and cramps in his legs, no specific left or right ankle complaints were noted.  A musculoskeletal examination found no left or right ankle abnormalities.  See November 1978 medical history and examination reports.

VA opinions of record indicates that ankle joint enthesopathy is neither related to service, nor related to an in-service injury, event, or disease, nor proximately due or chronically aggravated beyond the natural progression by a service-connected disability.  The combined opinion primarily attributes ankle enthesopathy to postservice intervening injuries, the aging process, and the Veteran's morbid obesity.  The combined rationale concludes that service treatment records do now show treatment for or diagnoses of ankle joint enthesopathy; that an in-service left ankle X-ray did not confirm the presence of a spur; and the Veteran did not recall ankle treatment or diagnosis in service.  VA and private treatment records show that he did not seek treatment for any joint problems until approximately two years following his separation from service when he fractured a right metatarsal bone during a postservice motor vehicle accident.  The appellant underwent surgery in 2003 for left tarsal tunnel syndrome, for which he is already service connected.  Following his separation from service he worked for 5 years on an assembly line at a diesel plant and for 10 years in a warehouse.  The examiner found that the pathophysiology for the disorder is not etiologically related to any lumbar disorder.  See July 2002, October 2003, September 2006, May 2014 VA Examinations.  

The Veteran is competent to report experiencing continuous symptoms of lower extremity pain and numbness.  His reports are credible and entitled to probative weight, as they are largely internally consistent and consistent with his complaints in contemporaneous treatment records.  As a layperson, however, the Veteran is not competent to provide a medical diagnosis of ankle joint enthesopathy in service or a medical nexus opinion in this case.  These issues are medically complicated, requiring knowledge of the overlap of multiple systems of the body and training in the use and interpretation of medical imaging technology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   The Board therefore assigns more probative weight to the combined opinion of the VA examiners.  

The preponderance of the evidence weighs against finding a nexus between any ankle disorder and the appellant's active service and his service-connected lumbar spine disability with radiculopathy.  Service connection is not warranted.

Bilateral Knees 

The Veteran asserts that he has bilateral knee disabilities due to compensating for his lower back pain.  

The Veteran has been diagnosed with degenerative joint disease of the knees, patellofemoral syndrome, and right knee meniscal and ligament tears.  Notably, the preponderance of the most competent, credible, and probative evidence is against finding that any knee disability was manifested during service or that arthritis of the knees was compensably disabling within a year following discharge from active duty.  Further the preponderance of the evidence is against finding that a knee disorder is etiologically related to an in-service injury, event, or disease, or is proximately due to or chronically aggravated beyond the natural progression by service-connected disability. 

Service treatment records do not reveal complaints, treatment or diagnoses pertaining to a chronic knee disorder to include degenerative joint disease.  At discharge, the Veteran denied any broken bones, trick or locked knee, neuritis, or bone or joint deformity.  While he endorsed swollen or painful joints and cramps in his legs, no specific knee complaints were noted and a musculoskeletal examination found no knee abnormalities.  See November 1978 medical history and examination reports.

The VA opinions of record indicate that the Veteran's degenerative joint disease of the knees is not at least as likely as not related to an in-service injury, event, or disease.  Further, such a disorder is not proximately due to or chronically aggravated beyond the natural progression by service-connected disability.  The combined medical opinions attribute the Veteran's knee disabilities to intervening injuries, the aging process, and his morbid obesity.  The combined rationale of the opinions is that service treatment records do now show treatment for or diagnoses of left or right knee disabilities.  Indeed, the Veteran did not recall any such treatment or diagnosis in service, and VA and private treatment records show that he did not seek treatment for any joint problems until at least two years following his separation from service.  

The Veteran is competent to report experiencing continuous symptoms of knee pain and numbness, and his reports have some probative weight, as they are largely internally consistent and consistent with his complaints in contemporaneous treatment records.  As a layperson, however, the Veteran is not competent to provide a medical diagnosis of degenerative joint disease, patellofemoral syndrome, chondromalacia, or meniscal or ligament tears in service or a medical nexus opinion in this case.  These issues are medically complicated, requiring knowledge and training in the overlap of multiple systems of the body as well as the use and interpretation of medical imaging technology.  Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 433.  Simply put, because of their professional expertise the Board assigns more probative weight to the combined opinion of the VA examiners.  

The preponderance of the evidence weighs against finding a nexus or link between any current knee disability and his active service, traumatic lumbar myositis, and right lower extremity radiculopathy.  Entitlement to service connection is denied.

Kidney

The Veteran asserts that he has a kidney disability due to service-connected disability.

The Veteran has a diagnosis of nephrolithiasis; however, the preponderance of the most competent, credible, and probative evidence is against finding that any kidney disorder was manifested during service, and against finding that a kidney disorder was compensably disabling within a year following separation from active duty.  Further, the evidence preponderates against finding that a kidney disorder is etiologically related to an in-service injury, event, or disease, or is proximately due to or chronically aggravated by a service-connected disability. 

Service treatment records do not reveal diagnoses of any kidney disorder.  At discharge, the Veteran denied any kidney issues to include a history of blood in urine.  Physical evaluation revealed clinically normal findings.  See November 1978 medical history and examination reports.

VA opinions of record indicate that the Veteran's nephrolithiasis and history of kidney stones are not neither related to an in-service injury, event, or disease; nor are they proximately due to or chronically aggravated beyond the natural progression by service-connected disability.  Instead, the combined opinion primarily attributes it to the Veteran's history of primary hyperparathyroidism.  The Veteran is noted to have a well-documented history of primary hyperparathyroidism which is known to cause nephrolithiasis.  The appellant was first diagnosed decades after his separation from service, and none of the Veteran's service-connected disabilities is known to aggravate or have a pathophysiologic relationship with nephrolithiasis.  Further, the evidence shows that none of the medications used to treat the Veteran's service-connected disabilities have reactions leading to nephrolithiasis.  While there is a possible relationship between antacids and renal calculi, the Veteran continued passing calculi after discontinuing the relevant antacid in approximately 2000.  See September 2006, May 2014 VA Examinations.  

The Veteran is competent to report a history of kidney stone symptoms since approximately 2000, and this report is entitled to probative weight.  The Veteran is not, however, competent to provide a medical diagnosis of nephrolithiasis or renal calculi/kidney stones in service or offer a medical opinion linking any current kidney disorder to service in this case.  These issues are medically complicated, requiring knowledge and training in the overlap of multiple systems of the body as well as the use and interpretation of medical imaging technology and laboratory test results.  Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 433.
 
The Board therefore gives more probative weight to the combined opinion of the VA examiners and finds that the preponderance of the evidence weighs against finding a nexus or link between the Veteran's current nephrolithiasis and his active service or service-connected lumbar spine disability with radiculopathy.  Service connection is not warranted


ORDER

The appeal for an increased rating for traumatic lumbar myositis with L5-S1 bulging disc is dismissed.

The appeal for an increased rating for left foot tarsal tunnel syndrome is dismissed.

The appeal for an increased rating for right lower extremity lumbosacral radiculopathy is dismissed. 

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a kidney disability is denied.


REMAND

Increased Ratings

The Veteran was last provided VA examinations for liver function abnormalities and esophagitis in May 2014, over two years ago.  Further, the laboratory test results cited in the examination reports were from February 2014, and the electronic claims files do not contain private or VA treatment records regarding relevant symptoms and functional limitations dated after May 2014.  More contemporaneous evidence is needed before a fully informed decision can be made on his appeals for higher disability ratings.

In addition, clarification is needed regarding the nature of the Veteran's liver and digestive conditions and the pertinent symptoms and functional limitations.  In particular, the May 2014 VA examiner stated that the Veteran's only esophageal diagnosis was gastroesophageal reflux disease, while prior VA and private treatment records show the Veteran's diagnosis was esophagitis.  The nature of the Veteran's service-connected disabilities to include all pertinent symptoms and functional limitations is relevant, as it could result in a change in the applicable diagnostic code.  VA should schedule new examinations and obtain updated treatment records on remand.

Diabetes Mellitus

The May 2008 VA examiner opined that the most likely etiology for the Veteran's liver diagnosis is obesity or diabetes mellitus or a combination of both; however, the May 2014 VA examiner opined that the Veteran's service-connected liver disability is not known to have a pathophysiologic relationship with diabetes mellitus.  A clarifying opinion is needed before the Board can make a fully informed decision on this issue. 

Sleep Problems

The claim of entitlement to service connection for sleep problems is inextricably intertwined with his appeal for service connection for diabetes mellitus.  In this regard, a January 2015 Independent Medical Examiner opined that obstructive sleep apnea was at least as likely as not related to multiple complex medical conditions, including diabetes mellitus with associated peripheral neuropathies.  

Bilateral elbow and hand disorders

The Veteran's appeal for service connection for hand and elbow disorders is inextricably intertwined with his appeal for service connection for diabetes mellitus. The May 2014 VA examiner opined that the Veteran's diabetes mellitus may play a role in his carpal tunnel syndrome.  As symptoms of carpal tunnel syndrome can affect the entire forearm, and as the Veteran has upper extremity peripheral neuropathy associated with diabetes mellitus these appeals must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records since January 2011.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  If the Veteran identifies any additional relevant private treatment records, request that he complete an appropriate release form, and obtain and associate with the claims file any non-duplicative relevant records.

3.  Thereafter, schedule the Veteran for VA examinations of the liver, esophagus, bilateral hands, bilateral elbows, and diabetes mellitus.  The examiner must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  The examiners must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand, and note such review in the report.  All indicated studies and tests should be performed. 

Regarding the claims of entitlement to increased ratings for liver function abnormalities and esophagitis, the examiner must address the nature and severity of these disabilities.  This includes clarifying the nature of the nature of these disorders and identifying the symptoms and functional limitations attributable to each.  In so doing the examiner must address the apparent conflict between the May 2014 VA examiner's statement that the Veteran's only esophageal diagnosis was gastroesophageal reflux disease, and prior VA and private treatment records, which show his diagnosis was esophagitis.  

The examiner must also address the nature and etiology of any diagnosed diabetes and sleep disorder, to include addressing whether it is at least as likely as not that either disorder is related to service.  Further, the examiner must address whether it is at least as likely as not that diabetes is caused or aggravated by the appellant's service connected liver disorder.

Thereafter, the examiner must address the nature and etiology of any diagnosed elbow and hand disorder.  If the examiner concluded that diabetes was either related to service, or caused or aggravated by the service connected liver disorder the examiner must address whether it is at least as likely as not that any neurological disorder affecting either upper extremity is caused or aggravated by diabetes.  

The physicians are advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If any examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


